Title: To Thomas Jefferson from Wilson Cary Nicholas, 30 October 1801
From: Nicholas, Wilson Cary
To: Jefferson, Thomas


Dear Sir
Warren Octr. 30th. 1801
I have delivered your letter to Griffin, who has been to see your estate since you left Albemarle, from his account of Clarke’s management, I am confident that you will be very much benefited by the change of men; you may expect an increase of crops and a great improvement of your estate, but to effect this you must allow Griffin two years.
It gives me great pleasure to hear that there is a probability of an accommodation of some of the points in dispute between England and this country, for I do not believe that any event wou’d produce more mischievous, consequences to the U.S. than a rupture with G.B. either in a political or pecuniary point of view. I suppose the general expectation in this country will be, that compensation for spoliations ought to be secured by the same instrument that provides for satisfying their claims against the United States. As a Senator I will most willingly bear my proportion of the responsibility of taking the French treaty with their understanding of it; indeed I consider the public welfare, as so much dependant upon your popularity that it wou’d give me very great concern to see it put to hazard upon any, but the most important occasions
I am Dear Sir your Humble Servant
Wilson C Nicholas
The inclosed letter is from a very respectable young man, who is a Senator in the State Legislature, for the district of Montgomery &c. I know the Gentn. who is in office, he is a man of great respectty. and I believe a good officer—his wife who is J. Preston’s sister is as firm a democrat as any in the U.S.
